UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2268



AARON ANTHONY EDISON,

                                            Plaintiff - Appellant,

          versus


STATE OF WEST VIRGINIA, Governor Wise; WEST
VIRGINIA DEPARTMENT OF HEALTH AND HUMAN
RESOURCES,

                                           Defendants - Appellees,
          and


WEST VIRGINIA DEPARTMENT OF HEALTH; WEST
VIRGINIA STATE BOARD OF EDUCATION; ALAN D.
MOATS, Judge of the Circuit Court of Taylor
County; LEONARD LUCAS, Magistrate, Court of
Taylor   County; TAYLOR   COUNTY  BOARD  OF
EDUCATION,

                                                        Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-02-175-1)


Submitted:   February 25, 2005            Decided:   March 24, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Aaron Anthony Edison, Appellant Pro Se. William S. Steele, Deputy
Attorney General, Charleston, West Virginia; Vanessa Lynn Goddard,
STEPTOE & JOHNSON, Clarksburg, West Virginia, Jacquelyn J. Core,
STEPTOE & JOHNSON, Morgantown, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Aaron Anthony Edison appeals the district court’s order

granting the Department of Health and Human Resources’ motion for

summary judgment on Edison’s 42 U.S.C. § 1983 (2000) action;

granting the State of West Virginia and Governor Wise’s motion to

dismiss; and denying Edison’s motions for general relief.               We have

reviewed the record and find no reversible error.

            On appeal, Edison first assigns error to the district

court’s denial of his “Third Renewal Motion for Case to be Awarded

to Plaintiff Due to Defendant’s Third Time Failure to Respond to

Complaint and Summons in the Thirty Day Time Period Allotted by

Law.”   We have reviewed the record and find no abuse of discretion

in the district court’s denial of Edison’s motion.

            Edison    next   challenges       the   district   court   award    of

summary judgment to the Department of Health and Human Resources.

However,    because   Edison    seeks    to    overturn    final    state    court

judgments against him, the district court lacked jurisdiction over

his complaint.        See District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 486 (1983) (stating that the Rooker-Feldman

abstention    doctrine     establishes    that      a   district    court   lacks

jurisdiction over a litigant’s challenge to a state court decision,

including     challenges     alleging    the    state     court’s   action     was

unconstitutional).       Thus, we affirm the district court’s judgment

on those grounds.


                                    - 3 -
           Edison asks this court to “overturn and/or dismiss this

District Court decision to sanction this plaintiff to pay attorney

fees in the amount of $960.80.”          We lack jurisdiction to review

this order because Edison never filed a timely notice of appeal as

to this order.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).        This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).     The district court’s judgment order was entered on

the docket on October 6, 2004.        Because Edison failed to file a

timely notice of appeal or to obtain an extension or reopening of

the appeal period as to this order, we dismiss this portion of the

appeal.

           Accordingly,    we   affirm     the   district    court’s   order

granting Defendants’ motion for summary judgment and motion to

dismiss, and dismiss Edison’s appeal from the district court’s

order   awarding   the   Department   of   Health   and     Human   Resources

reasonable costs and fees.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                  - 4 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                   AFFIRMED IN PART; DISMISSED IN PART




                                   - 5 -